Citation Nr: 0809621	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
gunshot wound, right upper chest, with residuals of empyema 
and thoracoplasty.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran now resides in the 
jurisdiction of the Portland, Oregon RO.

The Board previously remanded this matter in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has rated the veteran's muscle injury as 40 percent 
disabling, according to DC 5302, which pertains to Muscle 
Group II.  Muscle Group II functions in depression of arm 
from vertical overhead to hanging at side (1, 2); downward 
rotation of scapula (3, 4); 1 and 2 acts with Group III in 
forward and backward swing of the arm.  It includes the 
extrinsic muscles of the shoulder girdle: (1) Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; and 
(4) rhomboid.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2007).  

Diagnostic Code 5303 pertains to Muscle Group III.  The 
function of muscle group III is to elevate and abduct the arm 
to shoulder level, and to allow forward and backward swinging 
of arm.  This group acts with the intrinsic shoulder girdle 
muscles, that is, the Pectoralis major I (clavicular), and 
the deltoid.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303 (2007).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. § 
4.55(d).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2007).
A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate disability of the muscles is a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection. (ii) History and complaint.  Service 
department record or other evidence of in- service treatment 
for the wound.  Record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.  

A moderately severe disability of the muscles is a through-
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Another indication would be having 
service department records or other evidence showing 
hospitalization for a prolonged period of treatment for the 
wound. Consistent with this level of disability is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability to 
keep up with work requirements.  At this level of disability, 
objective findings indicate a track of missile through one or 
more muscle groups and, on palpation, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side.  Id.

A severe muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  Id.  
For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2007).

In October 2004, the veteran had a VA examination for 
fractures and bone disease.  The VA examiner indicated that 
the pectoralis major was deformed.  The serratus anterior and 
latissimus dorsi were atrophied and non-existent on 
inspection.  The rhomboid muscles were not felt, as they were 
atrophied.

The Board remanded this claim in March 2006.  The Board 
requested that the veteran undergo a VA examination of the 
right chest in order to determine what muscle group(s) are 
affected by the veteran's service-connected gunshot wound and 
determine whether any injuries were mild, moderate or severe.

Pursuant to the Board's remand, a VA examination was 
performed in April 2007.  The examination report noted that 
there was a loss of a significant amount of muscle across the 
anterior and posterior chest, which included at least 90 
percent loss of the pectoralis, 90 percent loss of the 
latissmus and loss of any functioning rhomboid muscles.  The 
VA examiner stated that the pectoralis and latissmus had 
severely decreased strength with atrophy.  The examiner 
stated that the veteran's muscle injuries were severe and 
permanent.

Neither the October 2004 nor the April 2007 examination 
reports classified the veteran's muscle injuries according to 
the group designations contained in the rating criteria.  On 
remand, the veteran should be examined by an orthopedist who 
should identify the specific muscle groups affected according 
to the designations provided in the rating code, e.g. Muscle 
Groups I, II or III and should indicate whether any such 
injuries are mild, moderate or severe.

Additionally, the Court recently held, that in increased 
compensation claims, section § 5103(a) requires the Secretary 
to notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  The Court also held that, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  The Court held that a claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  This notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g. competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip. op. at 5-6.
Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice in 
regard to his claim for an increased 
rating for gunshot wound, right upper 
chest, with residuals of empyema and 
thoracoplasty in accordance with the 
notice requirements set forth in  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  

2.  Schedule the veteran for an 
examination of the right chest.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review prior to the examination, and 
the examiner should indicate in the report 
that such a review was conducted.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a)	identify all manifestation of the 
veteran's right chest disability;

b)	do not include any manifestations 
that result from the veteran's other 
service-connected disabilities, 
including his right shoulder 
disability; 

c)	specifically note the affected muscle 
groups, e.g. Muscle Groups I, II, 
III, etc., and if appropriate, the 
affected nerve(s);

d)	with regard to the affected muscle 
group(s), characterize any disability 
as slight, moderate, moderately 
severe or severe, keeping in mind 
additional functional limitation 
during flare-ups; and

e)	provide detailed rationale, with 
references to the record, for the 
opinion provided.

3.  Thereafter, the RO should then 
readjudicate the claims on appeal based on 
all of the evidence of record. If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



